Citation Nr: 0218034	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  99-23 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUES

1.  What evaluation is warranted for bilateral cataracts 
from February 22, 1995?

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had active service from June 1970 to June 
1972.

This case comes to the Board of Veterans' Appeals (Board), 
in part, from an August 1998 decision by the Manchester, 
New Hampshire, Regional Office (RO) that denied service 
connection for PTSD.  It is also here on appeal from a 
March 1999 RO decision that assigned a noncompensable 
evaluation for bilateral cataracts.


FINDINGS OF FACT

1.  Since February 22, 1995, the veteran's visual acuity 
has not been impaired.

2.  The veteran did not engage in combat with the enemy.

3.  Diagnoses of PTSD are based on an unverified history 
of events provided by the veteran.

4.  The veteran does not have PTSD due to a verified in-
service stressor.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation 
for bilateral cataracts have not been met for any period 
since February 22, 1995.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.84a, 
Diagnostic Code 6027 (2002).

2.  PTSD was not incurred or aggravated during military 
service.   38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(a), 
3.304(f), 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service personnel records reveal that 
between July and September 1971, he served as a wireman 
with units of Second Battalion, Twelfth Marines.  He 
participated in operations in the off shore waters of the 
Republic of Vietnam with Special Landing Force, Task Force 
79.4.

In April 1971, the veteran complained of photosensitivity 
after a flame flashed into his face the night before.  
Examination showed that his eyelashes were singed, but 
there was no apparent physical damage to the eyes.  No 
skin burns were noted.  The impression was a flash burn of 
the retina.  Subsequent records do not show that he 
returned with any pertinent complaints.  His eyes were 
clinically evaluated as normal at a June 1972 separation 
examination.

At a February 1996 VA ophthalmologic examination, the 
veteran complained of photosensitivity since an in-service 
explosion, decreased visual acuity, and recurrent 
conjunctivitis.  He did not complain of light related 
night glare.  Uncorrected visual acuity was 20/30 near and 
20/60 distant in the right eye, and 20/40 near and 20/50-2 
in the left.  Corrected visual acuity was 20/20 near and 
20/15 far in the right eye, and 20/20 near and 20/15-2 far 
in the left.  The corneas and anterior chambers were 
clear, and optic nerve heads were free of pathology and 
defects.  There was some chorioretinal atrophy at the 
lateral upper quadrant of each eye.  The diagnoses were 
myopia, presbyopia, and chorioretinal atrophy, but there 
was no pathologic photophobia.

At a June 1996 RO hearing, the veteran testified that 
about nine months before he got out of service, an 
immersion heater "blew up" while he was trying to light 
it.  He said the flame burned his eyelids, burned off his 
mustache, fused his eyelashes, and burned hair on the top 
of his head.  He said he was completely blinded 
(apparently because his upper eyelashes were fused to the 
lower), and a corpsman applied salve and bandages.  He 
denied being seen by a doctor or at a hospital.  He 
testified that, currently, his eyes watered unless he wore 
sunglasses, they bothered him when he watched television, 
and he had to dim the lights.  He also testified that he 
had good vision, but he had seen four eye doctors and an 
eye clinic during the preceding four years for his 
photophobia.  He said all of them just advised him to wear 
dark glasses.  The representative said he would submit 
records from all examiners.

In a July 1996 letter, Jeanne Martel, OD, said she had no 
idea why the veteran was sensitive to light.

In an October 1996 letter, Erin Fogel, MD, reported that 
at an examination earlier that month the veteran gave a 
history of an "explosion" in service in the early 1970's 
and light sensitivity ever since.  Corrected visual acuity 
was 20/20 on the right, and 20/15 on the left.  The 
remainder of the examination was within normal limits with 
the exception of small central nuclear opacities of both 
lenses and multiple lamellar opacities in the periphery of 
both lenses.  The examiner said that clinical findings 
were "consistent with" early cataracts that were likely 
responsible for the veteran's photosensitivity.  She added 
that there are many causes of premature cataracts 
including trauma such as the explosion the veteran 
experienced.  In a May 1997 letter, she reiterated that 
clinical findings were "consistent with" early cataracts, 
and her opinion that, although she had not examined the 
veteran before the early-1970's explosion, the explosion 
was the "likely cause of his clinical findings and 
symptoms."

At a January 1998 VA ophthalmologic examination, the 
veteran complained of light sensitivity since a 1970 
explosion, gave a four-year history of right eye 
"achiness," and said he had recently been diagnosed with 
premature cataracts.  Corrected visual acuity was 20/15 
bilaterally, examination of the lenses revealed a 1+ 
cortical reflex bilaterally, and there was evidence of 
radial keratotomy.  The impression was early cataracts 
bilaterally and radial keratotomy bilaterally.

The veteran was seen at a Vet Center in November 1998 for 
an evaluation of his military stressors.  He stated that 
he belonged to a ship based unit which had vertically 
enveloped from the sea into Cambodia.   Notably, however, 
neither the veteran nor his unit engaged the enemy in 
combat before returning to the ship.  The appellant also 
described being "badly burned" due to an immersion heater 
explosion.  Mental status examination revealed no 
pertinent diagnosis.

In an April 1999 letter, Andre d'Hemecourt, MD, said 
results of his examination were the same as those of Dr. 
Fogel:  a small central nuclear opacity in each lens 
possibly due to trauma.

An August 1999 letter from a Registered Nurse Certified 
Specialist at the Boston Vet Center reported the veteran's 
three-hour evaluation for PTSD.  The nurse noted two 
incidents the veteran cited as the cause of his PTSD.  The 
first was the above described immersion heater incident.  
The second incident was the appellant's participation in a 
"combat assault" into North Vietnam.  The "assault" 
however, never made contact with the enemy.  Rather, it 
was aborted and patrol members returned to the ship after 
two hours ashore.  The veteran said he had been bothered 
more by the immersion heater incident.  The nurse said the 
veteran experienced a hostile homecoming on his return 
from service that left him feeling estranged and detached.  
He sensed that others enjoyed life while he just went 
through the motions.

With regard to symptoms of PTSD, the nurse said the 
veteran had recurrent, intrusive, distressing 
recollections of the immersion heater incident and the 
patrol, he relived the immersion heater incident when he 
smelled diesel fuel or kerosene, and that his stomach 
knotted up, heart raced, and palms perspired when he 
started a gas or charcoal grill or was at a gas station.  
The veteran reported going to some lengths to avoid 
refueling his car.  The nurse said that the veteran had a 
long history of sleep disturbance, that sleeping from 11 
PM to 3 AM was a good night, and that he had had 
distressing dreams about the immersion heater that only 
stopped two years earlier.  He said the veteran was 
hypervigilant, that he feared for his family's safety, and 
that he had multiple home fire detection systems.  In 
order to keep his memories in check, the veteran had not 
discussed either of these traumatic events with his wife 
of 17 years.  The nurse concluded that the veteran 
appeared to have chronic, mild-to-moderate, PTSD.

At a September 1999 VA psychiatric examination, the 
examiner reviewed the file and noted the report from the 
Boston Vet Center.  The veteran reported, in pertinent 
part, that he had enlisted in the Marine Corps and was 
trained in communications.  He was assigned to a unit that 
was sent on a mission to liberate prisoners of war held by 
the North Vietnamese.  However, the unit landed and set up 
a perimeter, but did not encounter any enemy, and returned 
to the ship.  The veteran did not mention the immersion 
heater incident.

The veteran reported that, after his 1972 service 
separation he had problems with alcohol until 1988 when he 
hit a tree while driving drunk.  He went into 
rehabilitation and reportedly quit drinking.  He reported 
last working for a fledgling company that was financially 
unstable.  He was laid off and had not worked since.

Following mental status examination the diagnoses were 
major depressive disorder, recurrent, moderate, without 
psychotic features; alcohol dependence in remission; and 
polysubstance dependence in full remission for 11 years.  
The examiner added that the veteran's depression began in 
childhood, had been complicated by alcohol abuse, and was 
currently complicated by eye complaints which added to his 
irritability.

At a September 1999 VA ophthalmologic examination, the 
veteran gave a history of a flash explosion in 1970, light 
sensitivity since 1971, and radial keratotomy in 1996 with 
increased sensitivity to glare and reflections at night.  
Uncorrected visual acuity was 20/30 right, and 20/20 left 
which corrected to 20/20 bilaterally.  There were radial 
keratotomy scars bilaterally.  Both lenses were clear and 
there was no sign of cataract in either eye.  The 
impressions were status post bilateral radial keratotomy 
with increased glare after surgery, no sign of cataracts, 
and photophobia of unknown etiology.

In his November 1999 substantive appeal, the veteran wrote 
that the examining psychiatrist did not ask about the eye 
injury which he believed was a major stressor.

In May 2001 Tracey Alysson, Ph.D., noted that the veteran 
reported beginning to drink at age 14, that his drinking 
increased in and after service.  Post service he attempted 
college but quit due to problems with alcohol.  Dr. 
Alysson reported that the veteran worked in high school 
without difficulty, and it was only after service that he 
was unable to maintain employment.  The appellant 
reportedly said he was unable to be around people, that 
work settings triggered traumatic memories of service, and 
he became "unable to function."  Eventually, he received 
an associate degree in alcohol and drug abuse counseling, 
and had several short-term jobs, but was unable to gain 
the experience necessary for state certification.  He 
reported working at VA and he claimed that his memory 
began to deteriorate there.  He had not worked for three 
years.

Under the heading "Military Trauma History," Dr. Alysson 
listed, first, an eye injury incurred when an immersion 
heater blew up in the veteran's face.  The veteran said he 
had been diagnosed with cataracts five years earlier.  He 
also said that he had traumatic dreams about the 
explosion, that he saw it "over and over again," and that, 
when filling his gas tank, he wore gloves and stood back 
from the car.  He said that incident did not bother him 
when he drank but, since becoming sober memories of the 
event were returning.  Dr. Alysson said that suggested 
that the veteran was using alcohol to self-medicate from 
memories of the traumatic experience.  

Second, the veteran reported that he was sick with a 
hangover one day, and a soldier named [redacted] took his 
place.  [redacted] died when an antenna he raised touched a 
high-tension wire.  The veteran felt that [redacted] died in 
his place.  Third, he reported racial tensions and 
violence in the military.  He said there were riots and 
stabbings on every base where he was stationed.  He grew 
prejudiced and became anxious in crowds.  Fourth, he said 
people spat upon him, and called him a baby killer, when 
he returned to the States after service.  

Fifth, entitled "Grief," the veteran said his "first real 
job" was as a construction analyst for VA, that he became 
"second in the country in administering grants," but the 
work setting triggered memories and he hated the 
government and himself.  Sixth, entitled "Abuse by the 
military," the veteran described "an appalling abuse of 
power as well as incompetence by the military."  He said 
he had done well in boot camp, and was supposed to have 
trained in communications but, because he refused to 
reenlist, he was sent to a staging area for Vietnam.  He 
said he was sent to Vietnam, and never trained in 
communications, despite his MOS.  He said he taught 
himself from books.  

Seventh, entitled "Abuse during combat training and duty," 
the veteran said that, due to an incident on Okinawa, he 
was disciplined by being assigned to a "special raider 
unit" that was to rescue American prisoners of war.  The 
unit was reportedly moved about in helicopters and hence, 
the sound of helicopters was a "PTSD trigger" for the 
veteran.  The veteran apparently stated that he did not 
like the patrol leader so purportedly put two bullets in 
his pocket, one for himself and one for the patrol leader.  
Dr. Alysson said that this incident stimulated homicidal 
intent in the veteran, a level of violence not present 
preservice, and that the homicidal intent was "connected 
with the treatment he received by the USMC and this 
lieutenant who was permitted to mistreat [the veteran]."  
She said that, while relating that incident, the "anger in 
[the veteran's] voice is quiet but clear."

Dr. Alysson administered the Mississippi Scale for Combat-
Related PTSD.  She said test results are significant at or 
above 107 and that the veteran scored 130.  She 
administered the Trauma Symptom Inventory, concluded that 
the veteran's profile was valid, and that the test showed 
the intrusive and avoidance components of PTSD, autonomic 
hyperarousal which she said is a diagnostic indicator of 
PTSD, and reduced or altered contact with the external 
environment.  She administered the Multidimensional 
Anxiety Questionnaire and found that the veteran's scores 
were well above statistical significance on all scales, 
two of which suggested autonomic hyperarousal and one of 
which is often associated with having experienced 
traumatic events.  She also administered the Beck 
Depression Inventory in which the veteran's score 
indicated severe depression.  However, Dr. Alysson 
reviewed the September 1999 report by the VA psychiatrist 
and disputed his contention that the veteran's depression 
had its roots in his childhood.  She said that the 
veteran's presentation in service was not marked by 
lethargy, passivity, hopelessness, helplessness, or 
negative expectations, or any other manifestations of 
depression.  The impression was PTSD, with depression and 
a sleep disorder secondary thereto, and alcohol abuse in 
remission.

At a September 2001 hearing, the veteran testified that, 
when he drove a car, his eyes watered, became painful, and 
he developed headaches.  He had worn sunglasses since 
service.  He said he watched television in an otherwise 
dark room to reduce the watering and headaches.  He 
described having trouble in the winter due to snow glare.  
He had not seen his eye doctor for two years, but planned 
to do so to see if his cataracts had developed to the 
point to warrant surgery.

With regard to PTSD the representative referred to Dr. 
Alysson's report, and the incident involving a soldier 
named [redacted] who reportedly was electrocuted.  The veteran 
said he knew [redacted] from boot camp and felt guilty for 
having been on sick call the day [redacted] died while doing 
the veteran's job.  He said he recalled [redacted]'s death 
every week.  The veteran said [redacted]'s first name was 
[redacted] and that he was killed about March 1971.  The 
veteran said, however, that the most stressful event was 
the immersion heater incident and that since then he had 
trouble fueling his car and could not operate a barbecue 
grill.

The hearing officer asked about racial tension noted in 
Dr. Alysson's report, and the veteran related three 
incidents, two of which involved him.  In one, he was on 
guard duty and some Marines asked him where he would be at 
a certain time, apparently so they could exact some 
revenge on a black soldier.  In the other, he joined two 
other soldiers to retaliate against some black soldiers, 
but their efforts were frustrated by the Military Police.  
The third incident involved his warning a new arrival to 
keep his mouth shut, but the new soldier did not heed that 
advice and some black soldiers broke his leg.  Upon 
inquiry by the hearing officer, the veteran said he was 
working on his GED at communications school and doing well 
when he was asked to sign on for another year to justify 
the extensive training.  He refused to do so and was given 
orders to Da Nang.  The veteran stated, however, that he 
was actually sent to Okinawa and assigned to a unit headed 
by sea for the Philippines.  Thereafter, the unit trained 
in the Philippines and then left for Vietnam.  The unit 
was transported to land by helicopter.  They set up a 
perimeter and stayed one to three days before the mission 
was aborted and they returned to the ship.

In October 2001, the RO asked the veteran to sign VA 
release-of-information forms for Drs. Fogel, Sackel, and 
Moore, and for Concord Hospital, but he failed to respond.

In October 2001, the RO contacted the office of the 
Commandant of the Marine Corps in an effort to verify the 
death of [redacted] [redacted] in Korea in March, April, or May 
1971.  A reply later that month indicated that the diaries 
for Headquarters Battery, 2/12th Marines, 3rd Marine 
Division, did not show that any members were killed during 
that time frame.  In February 2002, the RO requested from 
the Marine Corps Historical Center the command chronology 
for the 2/12th Marines for the period in question.  That 
was received in March 2002, but it was unavailing.

At a March 2002 VA ophthalmologic examination, the veteran 
complained of light sensitivity since 1971 and difficulty 
with glare, halos, and light reflections at night.  Visual 
acuity was 20/20 bilaterally.  Examination revealed radial 
keratotomy scars on the corneae.  After full dilation of 
the irises, examination of the lenses revealed faint 
cortical spoking at the extreme periphery of both, but no 
other lens opacities were seen.  The impression was trace 
cortical cataracts in the lens periphery bilaterally that 
had no impact on vision; mild photophobia consistent with 
lightly pigmented eyes; and complaints of night glare 
consistent with radial keratotomy surgery.

In March 2002, the veteran had a psychiatric examination 
by the same VA examiner who saw him in September 1999.  
The examiner reviewed his earlier report and the report by 
Dr. Alysson.  He noted problems in the veteran's 
childhood, his substance abuse during his teen years, 
disciplinary problems in service, and postservice legal 
and substance abuse problems.  The veteran denied that his 
father had been abusive, but the examiner noted the 
veteran's report to the contrary at the 1999 examination.  
The veteran said he had not had consistent psychiatric 
treatment.  The examiner noted that the veteran no longer 
wore dark glasses and surmised that he was not as light 
sensitive as he had been.  Following mental status 
examination the Axis I diagnoses were PTSD, major 
depressive disorder, and alcohol dependence in remission.  
The Axis II diagnosis was personality disorder, not 
otherwise specified, with schizoid, antisocial, and 
avoidant features.  The examiner opined that the 
personality disorder was the primary diagnosis.

At the request of the RO, the examiner again reviewed the 
reports of examinations conducted by the two Vet Centers 
in November 1998 and August 1999, and the one by Dr. 
Alysson in May 2001, as well as those conducted in 
September 1999 and March 2002.  The examiner noted a 
number of discrepancies among the various reports the 
veteran had given different examiners.  The RO said that 
alleged stressor events, including the one involving the 
lieutenant that blew his head off and the death of [redacted] 
[redacted], had not been verified.  As the immersion heater 
incident was the only verified stressor event the RO asked 
if that event met the American Psychiatric Association's 
criteria for an event that could cause PTSD.  In response, 
the examiner stated that he had reviewed the veteran's 
service medical records, and noted that he only sought 
treatment the day after the immersion heater incident.  
The examiner noted that the only injury noted then was 
singed eyelashes, and he opined that the incident did not 
meet the DSM-IV criteria for a stressor event.  The 
examiner further opined that personality disorder was the 
primary diagnosis, and that it and the depressive disorder 
both had their origins in the veteran's childhood.

Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), which 
prescribes VA duties to advise a claimant of the evidence 
needed to substantiate a claim, and to help a claimant 
obtain that evidence, was enacted during the pendency of 
this appeal.  VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West Supp. 2002).  
VA duties have been implemented by 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

The March 1999 RO decision assigned a noncompensable 
evaluation for cataracts on the basis of medical evidence 
that showed no loss of visual acuity.  That decision made 
it clear that evidence needed to substantiate a claim for 
a compensable evaluation would be medical evidence of loss 
of visual acuity.  The November 1999 Statement of the 
Case, a January 2000 Supplemental Statement of the Case 
(SSOC), and the April 2002 SSOC, all made it clear that 
the service-connection claim was denied because the 
evidence did not show a clear diagnosis of PTSD and did 
not show a stressor event that met the criteria of DSM-IV.  
The veteran's service medical and personnel records are in 
the file as are all VA and non-VA examination reports that 
could be obtained.  In addition, the RO contacted the 
Marine Corps in an attempt to verify events the veteran 
reported, and Marine Corps replies are in the file.  The 
Board notes that the RO sought additional treatment 
records, but the veteran failed to authorize release of 
that information.  The April 2002 SSOC explained the VCAA.

Though records sought by the RO might have been probative, 
the veteran refused to release that information.  The 
veteran has not identified other probative evidence not in 
the file, the Board is unaware of any such evidence, and 
finds that all probative evidence, with the possible 
exception of that the veteran did not release, has been 
obtained.  Since there is no available probative evidence 
that is not already of record, it is not possible for VA 
to notify the appellant of evidence he should obtain and 
evidence VA would attempt to obtain.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In sum, the Board 
finds that VA has complied with the notice and duty-to-
assist provisions of VCAA, that the evidence of record is 
sufficient to adjudicate the claim, and for the reasons 
noted above, any deficiency in developing or notifying the 
veteran in this case is harmless. 

Turning now to the law applicable to the evaluation of 
cataracts, the Board is not concerned here with service 
connection, as that has already been established; it is 
the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must 
be viewed in relation to its history, so examination 
reports and treatment records dating back to the date of 
the claim are considered.  38 C.F.R. § 4.1.  The history 
of disability is even more important where, as here, the 
veteran disagrees with the initial evaluation assigned 
upon the grant of service connection.  In such a case, 
separate ratings can be assigned for separate periods of 
time, based on the levels of disability manifested during 
each separate period of time, from the effective date of 
service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule 
for Rating Disabilities identifies various disabilities by 
separate diagnostic codes.  Within diagnostic codes 
specific ratings are determined by the application of 
criteria that are based on the average impairment of 
earning capacity caused by the rated disability, and those 
specific ratings are generally considered adequate to 
compensate for considerable loss of working time due to 
exacerbations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2002).  When there is a question as to which of two 
evaluations should be assigned, the higher evaluation is 
assigned if the disability picture more nearly 
approximates the criteria for that evaluation; otherwise, 
the lower evaluation is assigned.  38 C.F.R. § 4.7.  
Reasonable doubt as to the degree of disability is 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

The veteran has been granted service connection for 
cataracts.  Under the provisions of Diagnostic Code 6027 
(traumatic cataracts), preoperative cataracts are to be 
rated on impairment of vision and any evidence of aphakia.  
In this case, the record detailed above does not show any 
evidence of either aphakia or visual impairment at any 
time since February 22, 1995.  Indeed, at a 2002 VA 
examination the veteran's visual acuity was 20/20.  
Accordingly, a compensable evaluation is not warranted for 
any period since February 22, 1995.

Turning now to the evidence and law applicable to the 
service-connection claim, service connection is granted 
for disability resulting from disease or injury incurred 
or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
entitlement to service connection there must be evidence 
of an etiologic relationship between a current disability 
and events in service or an injury or disease incurred 
there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  More specifically, service connection for PTSD 
requires medical evidence of a diagnosis of PTSD, medical 
evidence linking the disorder to events in military 
service, and credible supporting evidence that the 
inservice events occurred.  38 C.F.R. § 3.304(f).

It is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  That 
responsibility is particularly onerous where, as here, 
medical opinions diverge but, in weighing the medical 
evidence, the Board may accept one medical opinion and 
reject others.  Id.  Still, the Board cannot make its own 
independent medical determination, and it must have 
plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

With regard to medical evidence, an assessment or opinion 
by a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The 
Court has held, for example, that a postservice reference 
to injuries sustained in service, without a review of 
service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  
Further, a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  In addition, an examination that 
does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Moreover, a medical professional is not competent 
to opine as to matters outside the scope of his expertise.  
Id. citing Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Also, a medical opinion is 
inadequate when unsupported by clinical evidence.  Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
In sum, the weight to be accorded the various items of 
medical evidence in this case must be determined by the 
quality of the evidence and not necessarily by its 
quantity or source.

In reviewing Dr. Alysson's report the Board first notes 
her willingness to accept as fact everything the veteran 
offered without considering the possibility that his 
claims, made thirty years after the events he reported, 
may not be entirely accurate.  As can be noted from the 
above descriptions, the appellant has not been consistent 
in describing his purported "stressors."  Further, the 
examiner reports administering the Mississippi Scale for 
Combat-Related PTSD.  Notably, however, the use of such a 
study appears inconsistent with the fact that the veteran 
never engaged in combat, a fact acknowledged by Dr. 
Alysson when she noted that he could not complete the 
Combat Exposure Scale because his unit's incountry mission 
was aborted.  Thus, the use of a diagnostic tool to 
measure the effect of combat on a patient who never served 
in combat appears inappropriate, and the study has no 
relevance in this case given the fact that the appellant 
never served in combat.  

Finally, Dr. Alysson said she examined the file including 
the veteran's DD Form 214 and the 1999 examination report 
by the VA psychiatrist.  She contended that the veteran 
was not afforded communications training in service.  The 
record shows, however, that the veteran was afforded 
training as a field wireman until he began an extended 
period of unauthorized absence.  The military's decision 
to discontinue training was, however, a logical decision 
given the appellant's demonstrated choice not to attend 
classes.  She challenged the contention made by the VA 
psychiatrist that the veteran's depressive disorder had 
its roots in his childhood.  Yet, she ignored the history 
the appellant gave the VA psychiatrist in order to 
conclude that all of his problems began after service.  
Simply put, Dr. Allyson's factual errors lead this Member 
to assign no probative value to her report and/or 
analysis.

In contrast, a VA psychiatrist examined the veteran in 
September 1999 and did not diagnose PTSD.  In that 
examination, he noted the veteran's extremely troubled 
childhood-family turmoil due to an alcoholic and abusive 
father, school turmoil until he quit in ninth grade, 
sporadic employment marred by alcohol and drug abuse, and 
hepatitis-and also noted, at a 2002 examination, that the 
veteran said his father had not been abusive.  After the 
latter examination, he diagnosed PTSD.  Notably, however, 
after the RO asked the examiner to review all of the 
examination reports in the file, the examiner noted that 
the veteran had told a variety of inconsistent stories to 
different examiners, and based on a review of all the 
evidence concluded that the appellant did not have PTSD.

Finally, it is well to note that when the RO asked the VA 
examiner to consider the one verified in-service event 
(i.e., the immersion heater incident), to determine 
whether it met the DSM-IV criteria for a stressor, the 
examiner concluded that that the story the veteran told 
did not comport with the objective evidence of record 
noted in the service medical records.  Further, given the 
limited injury described in-service the examiner then 
concluded that the immersion heater incident did not rise 
to the level of a DSM-IV stressor event.  The procedure 
employed here by the RO, returning the examiner's report 
because it appeared that diagnoses did not conform to DSM-
IV or that diagnoses were not supported by the findings on 
examination, is contemplated by regulation.  38 C.F.R. 
§ 4.125(a).

The first applicable DSM-IV criteria for diagnosing PTSD 
is that a patient experience, witness or confront an event 
that involved "actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others."  In November 1998, the social worker at the 
Manchester Vet Center concluded in short order that 
neither the immersion heater incident nor the aborted 
patrol to Cambodia or North Vietnam met that criterion.  
This opinion was shared by the VA examiner in 2002, and 
the Board finds that this evidence warrants the greatest 
probative weight.

Accordingly, the benefit sought on appeal is denied.

In reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

A compensable evaluation for bilateral cataracts, for any 
period since February 22, 1995, is denied.

Service connection for PTSD is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  
We are in the process of updating the form to reflect 
changes in the law effective on December 27, 2001.  See 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in 
the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

